 
AGREEMENT


This Agreement (the “Agreement”) is entered into this 8th day of July, 2016 by
and between ParkerVision, Inc. (“ParkerVision” or the “Company”), a Florida
corporation, and 1624 PV LLC, a limited liability company organized and existing
under the law of the State of Delaware (“1624” or “Investor”).
 
RECITALS:


WHEREAS, 1624 is the holder of three common stock purchase warrants issued by
ParkerVision, Inc., warrant nos. 2015-1, 2015-2, and 2015-3 each entitle 1624 to
acquire up to 188,406 shares of ParkerVision’s common stock, par value $0.01 per
share (“Common Stock”) at an exercise price per share of $15.00, $25.00 and
$35.00, respectively (collectively, the “Warrants”); and
 
WHEREAS, ParkerVision and 1624 desire to exchange the three Warrants for one
warrant (the “New Warrant”) entitling 1624 to acquire up to 200,000 shares of
ParkerVision common stock (the “Warrant Shares”) at an exercise price per share
of $3.25 and an expiration of June 16, 2018, substantially in the form of the
Warrants.
 
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.                   Warrant Exchange.  ParkerVision and 1624 hereby agree to
exchange the Warrants for the New Warrant. Concurrently herewith, ParkerVision
is issuing the New Warrant to 1624 and 1624 is delivering to ParkerVision each
of the Warrants.
 
2.                   Registration of Warrant Shares. ParkerVision will use
commercially reasonable efforts to: (a) file with the Securities and Exchange
Commission (“Commission”) on or before the 30th day after the date hereof, a
post-effective amendment to ParkerVision’s S-3 Registration Statement no.
333-202802 covering the resale of all of the shares of Common Stock issuable
upon exercise of the New Warrant; (b) timely respond to the comments of the
Commission to such post-effective amendment; and (c) have such post-effective
amendment declared effective by the Commission as soon as practicable
thereafter. 1624 will timely provide ParkerVision with any information regarding
1624 and its affiliates that is required for the post-effective amendment or as
otherwise reasonably requested by the Company to meet its obligations under this
Section 2 (“Investor Information”).
 
3.                   Investor Representations and Warranties. Investor
represents and warrants to the Company as follows:
 

A. Accredited Investor.  Investor is an “accredited investor” as defined in
Section 2(15) of the Securities Act or 1933 (the “Securities Act”), and Rule 501
promulgated thereunder. Investor understands that the New Warrant is being
issued to Investor without registration under the Securities Act in reliance
upon the exemptions under the Securities Act (“Regulation D”) and applicable
state securities laws.

 

--------------------------------------------------------------------------------

B. Obligations of the Company and the Investor.   The Company has no obligation
to Investor with respect to the New Warrant other than as set forth in this
Agreement.  In order to induce the Company to issue the New Warrant to Investor,
Investor represents and warrants that the information relating to Investor
stated herein is true and complete as of the date hereof.

 

C. Information About the Company.  Investor has been given reasonable
opportunity to meet with officers of the Company for the purpose of asking
reasonable questions of such officers concerning the terms and conditions of the
issuance of the New Warrant and the business and operations of the Company
(including the risks faced by the Company in its business and risks related to
Investor’s investment in the Company) and all such questions have been answered
to Investor’s full satisfaction. Investor has also been given an opportunity to
obtain any additional relevant information to the extent reasonably available to
the Company. Investor has received all information regarding the Company that
Investor has reasonably requested. Investor has read and reviewed the Company’s
Annual Report on Form 10-K for the year ended December 31, 2015 and the
Company’s Quarterly Reports for its 2016 fiscal quarters.  Investor understands
that there is no assurance as to the future performance of the Company.

 

D. No assurances; No General Solicitation.  Investor has received no
representation or warranty from the Company or any of its officers, directors,
employees or agents in respect of Investor’s investment in the Company. Investor
is not exchanging the Warrants as a result of or subsequent to: (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet; or (b) any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

 

E. Speculative Investment.  Investor is aware that the New Warrant is a
speculative investment. Investor acknowledges that Investor can lose the entire
amount of its investment in the Company.  Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the New Warrant and has obtained, in its
judgment, sufficient information from the Company to evaluate the merits and
risks of an investment in the Company. Investor has not utilized any person as a
purchaser representative in connection with evaluating such merits and risks and
has relied solely upon its own investigation in making a decision to invest in
the Company. Investor has been urged to seek independent advice from its
professional advisors relating to the suitability of an investment in the
Company in view of its overall financial needs and with respect to the legal and
tax implications of such investment. Investor believes that the investment in
the Company represented by the New Warrant is suitable for Investor based upon
its investment objectives and financial needs, and Investor has adequate means
for providing for its current financial needs and contingencies and has no need
for liquidity with respect to its investment in the Company.

 
2

--------------------------------------------------------------------------------

F. Authority.  Investor has all necessary power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. All action
necessary to be taken by Investor to authorize the execution, delivery and
performance of this Agreement has been duly and validly taken and this Agreement
has been duly executed and delivered by Investor. Subject to the terms and
conditions of this Agreement, this Agreement constitutes the valid and binding
obligation of Investor, enforceable in accordance with its terms, except as
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
application now or hereafter in effect affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity) and (b) the applicability of the
federal and state securities laws and public policy as to the enforceability of
the indemnification provisions of this Agreement.

 

G. Restrictions on Transfer.  Investor understands that (a) the New Warrant has
not been registered under the Securities Act or the securities laws of any state
in reliance on specific exemptions from registration and (b) the New Warrant and
the shares underlying the New Warrant cannot be resold, pledged, assigned or
otherwise disposed of unless they are registered under the Securities Act and
under applicable securities laws of certain states, or an exemption from such
registration is available. In addition, Investor understands that the Company is
relying on Investor’s representations and agreements for the purpose of
determining whether the sale and purchase of the New Warrant meets the
requirements of registration exemptions afforded by the Securities Act and
certain state securities laws.

 

H. Investment Representation.  Investor is acquiring the New Warrant for its own
account for investment and not with a view to, or for sale in connection with,
any subsequent distribution of the securities, nor with any present intention of
selling or otherwise disposing of all or any part of the New Warrant in
violation of the federal securities laws.

 
4.                   Acknowledgement; Waiver.  1624 (i) acknowledges that
ParkerVision may possess or have access to material non-public information which
has not been communicated to 1624; (ii) hereby waives any and all claims,
whether at law, in equity or otherwise, that it may now have or may hereafter
acquire, whether presently known or unknown, against ParkerVision or any of its
officers, directors, employees, agents, affiliates, subsidiaries, successors or
assigns relating to any failure to disclose any non-public information in
connection with the transaction contemplated by this Agreement, including
without limitation, any claims arising under Rule 10‑b(5) of the Securities and
Exchange Act of 1934; and (iii) is aware that ParkerVision is relying on the
truth of the representations set forth in Section 3 of this Agreement and the
foregoing acknowledgement and waiver in clauses (i) and (ii) above,
respectively, in connection with the transactions contemplated by this
Agreement.
 
3

--------------------------------------------------------------------------------

5.                   Company Representations and Warranties.  The Company hereby
represents and warrants to the Investor that the Company has all necessary
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action necessary to be taken by
the Company to authorize the execution, delivery and performance of this
Agreement and all other agreements and instruments delivered by the Company in
connection with the transactions contemplated hereby has been duly and validly
taken and this Agreement has been duly executed and delivered by the Company.
Subject to the terms and conditions of this Agreement, this Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws of general application now or hereafter in effect
affecting the rights and remedies of creditors and by general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity) and (b) the applicability of the federal and state securities laws and
public policy as to the enforceability of the indemnification provisions of this
Agreement.  The exchange of the Warrants does not conflict with the certificate
of incorporation or bylaws of the Company or any material contract by which the
Company or its property is bound, or any federal or state laws or regulations or
decree, ruling or judgment of any United States or state court applicable to the
Company or its property. The exchange of the Warrants will not trigger any
pre-emptive or, to the knowledge of the Company, other rights held by any party
and no governmental or regulatory consent is required for the consummation of
the transactions contemplated by this Agreement.
 
6.                   Indemnification.  Investor shall indemnify and hold
harmless the Company and its officers, directors, stockholders, employees,
agents, and attorneys against any and all losses, claims, demands, liabilities,
and expenses (including reasonable legal or other expenses incurred by each such
person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person or whether
incurred by the indemnified party in any action or proceeding between the
indemnitor and  indemnified party or between the indemnified party and any third
party) to which any such indemnified party may become subject, insofar as such
losses, claims, demands, liabilities and expenses (a) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact made by
Investor and contained herein or in the Investor Information or (b) arise out of
or are based upon any breach by Investor of any representation, warranty, or
agreement made by Investor contained herein.
 
7.                   Insider Trading Policy.  Investor acknowledges that
Investor is an “Insider” as defined in the Company’s insider trading policy (as
such policy is amended from time to time, the “ITP”) and will remain so as long
as Investor is a lender to the Company or otherwise meets the definition of an
Insider under the ITP. Investor will at all times comply with the requirements
of the ITP.
 
8.                   Severability; Remedies.  In the event any parts of this
Agreement are found to be void, the remaining provisions of this Agreement are
nevertheless binding with the same effect as though the void parts were deleted.
 
9.                   Governing Law and Jurisdiction.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement shall be commenced exclusively in the state and federal courts
sitting in the City of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.
 
4

--------------------------------------------------------------------------------

10.                Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
 
11.               Benefit.  This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective heirs, executors, personal
representatives, successors and assigns.
 
12.               Notices.  All notices and other communications under this
Agreement must be in writing, and are sufficiently given if delivered to the
addressees in person, by overnight courier service, or, if mailed, postage
prepaid, by certified mail (return receipt requested), and will be effective
three days after being placed in the mail if mailed, or upon receipt or refusal
of receipt, if delivered personally or by courier or confirmed telecopy, in each
case addressed to a party. All communications to Investor should be sent to the
address on the signature page hereto.  All communications to the Company should
be sent to: ParkerVision, Inc., 7915 Baymeadows Way, Suite 400, Jacksonville,
Florida 32256, Attention: Chief Financial Officer. Each party may designate
another address by notice to the other party.
 
13.               Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof.  This Agreement may not be changed,
waived, discharged, or terminated orally, but rather, only by a statement in
writing signed by the party or parties against whom enforcement or the change,
waiver, discharge or termination is sought.
 
14.               Section Headings.  Section headings herein have been inserted
for reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Agreement.
 
15.               Survival of Representations, Warranties and Agreements.  The
representations and warranties contained herein shall be true and correct at the
time made and will survive the delivery of the New Warrant.
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on the date and year first above written.



 
1624 PV LLC
         
By:
       
Name:
     
Title:
           
PARKERVISION, INC.
         
By:
       
Name:
     
Title:
 



6